Citation Nr: 1112824	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  10-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal assault, schizophrenia and depression.

2.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1997 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the Veteran's claim for schizophrenia to comport the United States Court of Appeals for Veterans Claims (Court)'s decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which expanded the scope of a mental health disability claim to include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

Additionally, while the Board is cognizant that a claim for TDIU has not been adjudicated below, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, in this case, the Board has jurisdiction over the TDIU issue, as the Veteran stated in a June 2009 correspondence that he was unable to continue working in his trained profession because of his service-connected lumbar spine disability.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2009 VA social work treatment note, the Veteran reported that he was ridiculed and physically attacked in service.  Such evidence raises a PTSD claim on the basis of in-service personal assault.  Particularized notice noted in 38 C.F.R. § 3.304(f) has not been provided to the Veteran in this case, and such should be provided on remand.  See 38 C.F.R. § 5103(a) (West 2002); 38 C.F.R. § 3.304(f) (2010).

Additionally, the Veteran's service personnel records are potentially relevant in such claims of in-service personal assault and should be obtained on remand as well.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Furthermore, the Veteran referenced several instances of treatment at Mass General Hospital in either 2002 or 2003, and at Bay Ridge Hospital in 2003 or 2004, which may potentially demonstrate psychiatric treatment during the relevant one year presumptive period after discharge from service.  Thus, those records are relevant to the Veteran's claim and should be obtained, if possible, on remand.  Id.

Also in the December 2009 treatment note, the Veteran reported that he was receiving social security disability insurance (SSDI) benefits.  Neither the Veteran nor the social worker identified the disabilities for which the Veteran was receiving such benefits.  It does not appear that VA has made an attempt to obtain any records from the Social Security Administration (SSA) in regard to any possible grant of benefits from that agency.  Thus, there is a reasonable possibility that such records are potentially relevant to the Veteran's claims on appeal; therefore, attempts to obtain those records should be made.  See 38 C.F.R. § 3.159(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 63, 169 (1998). 

Moreover, it appears that the Veteran may have been treated with VA since approximately 2004, given his testimony in the June 2010 hearing.  VA treatment records beginning in January 2009 are of record.  Thus, it appears that there are several VA treatment records potentially missing.  On remand, VA should attempt to obtain those records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, at his hearing the Veteran testified that he heard voices during his period of service, which he attributed to his diagnosed schizophrenia.  He stated that during service he used alcohol in order to mask the voices that he heard, and that a result of that alcohol use, he was put through an Alcohol Treatment Facility (ATF).  Service treatment records confirm that alcohol dependency treatment during service.  Thus, the Board finds that a VA examination is necessary as to the claim for a psychiatric disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Finally, the Veteran's most recent VA examination for his lumbar spine in June 2009 does not address whether he is unemployable as a result of his low back disability, or any of his other service-connected disabilities.  Thus, on remand a VA examination is necessary on the issue of TDIU.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for a psychiatric disorder, to include PTSD due to personal assault, depression and schizophrenia.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as well as the notice requirements specific for claims for PTSD based on in-service personal assault as outlined in 38 C.F.R. § 3.304(f) (2010).

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, than a memorandum of unavailability should be drafted and added to the record.

3.  Attempt to obtain the Veteran's service personnel records through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

4.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder since discharge from service in September 2001, to include from Mass General Hospital in 2002-2003 and Bay Ridge Hospital in 2003-2004.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

5.  Obtain any outstanding, relevant VA treatment records from 2001 through 2008 from the Bedford VA Medical Center, as well as any other VA treatment facility that may have treated the Veteran during that period of time, as well as any relevant treatment records since November 2009.  

6.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether the nature and etiology of any psychiatric disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include schizophrenia and depression.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125. 

For any diagnosed psychiatric disorder, the examiner should then opine whether such psychiatric disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include treatment in service for alcohol abuse as a manifestation of his schizophrenia or depression, and the stabbing of his left hand in service.  

If the Veteran meets the diagnostic criteria for PTSD, the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such PTSD is related to his military service, to include his claimed harassment ("being made fun of") and being attacked by fellow servicemembers during active duty.  There is evidence in the Veteran's service treatment records that he was treated for injuries during a fight while drinking, but no records show that the Veteran was ever "jumped" during service.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

7.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  All necessary tests should be conducted, and, with respect to the lumbar spine, complete range of motion exercises should be accomplished.  The examiner should also comment as to whether motion is additionally limited by factors such as pain, weakness, fatigability, or incoordination, to include with repetitive movement.  Additionally, any neurologic deficits should be noted and the examiner should state whether the Veteran has had any incapacitating episodes (bed rest prescribed by a physician) in the last year.

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his lumbar spine, right shoulder, bilateral pes planus, bilateral tibia, right little finger, and left index finger disabilities either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

The VA examiner should specifically discuss the Veteran's noted employment as a locksmith and heating/air-conditioning education and skills, and the effect that his disabilities have on his ability to do those specifically trained professions.  If other substantially gainful employment is physically possible, this should be stated as well.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder, to include as PTSD due to personal assault, schizophrenia and depression, the increased evaluation claim for his lumbar spine disability, and a claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


